DETAILED ACTION

Response to Amendment
1.	Applicant’s amendment and response, submitted January 30, 2022, has been reviewed by the examiner and entered of record in the file. Accordingly, claims 1 and 5 are amended. Claims 1-6 are present in the application.
2.	Group II, claim(s) 3 and 4, drawn to a pharmaceutical composition comprising 1,1’-[1,4-phenylene bis(methylene)-di-1,4,8,11-tetraazacyclotetradecane, remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
3.	Claims 1, 2, 5 and 6 are under examination and are the subject of this office action.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on November 11, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copy of Applicant’s PTO-1449 form, submitted herewith.

Previous Claim Rejections - 35 USC § 103
5.	Claims 1, 2, 5 and 6 were previously rejected under 35 U.S.C. 103 as being unpatentable over Riechelmann et al., American Journal of Hospice and Palliative Medicine 2009, in view of Davis et al (17th International Congress on Palliative Care, 2008), and Grygier et al., Pharmacological Reports 2013.
	In view of Applicant’s amendments to the claims, the previous obviousness rejection is withdrawn.

New Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida et al., Molecular Cancer Research 2007, (hereafter referred to as “Uchida et al.”), as evidenced by Sadovsky, Richard, Am Fam Physician 2004, (hereafter referred to as “Sadovsky”).
	Amended claim 1 is directed to a method for relieving or improving fat loss caused by cachexia, comprising administering to a subject in need thereof an effective amount of 1,1'-[1,4-phenvlene bis(methvlene)1-di-1,4,8,11-tetraazacyclotetradecane or a pharmaceutically acceptable salt thereof, wherein the cachexia is tumor cachexia (claim 2). Claim 5 is directed to a method for relieving or improving fat loss caused by cachexia, comprising administering an effective amount of a pharmaceutical composition to a subject in need thereof, wherein the pharmaceutical composition comprises 1,1'-[1,4-phenylene bis(methylene)1-di-1,4,8,11- tetraazacvclo-tetradecane or a pharmaceutically acceptable salt thereof, wherein the cachexia is tumor cachexia (claim 6).
	Uchida et al. evaluate the effects of AMD3100 (which is the same as Applicant’s instantly recited compound, 1,1’-[1,4-phenylene bis(methylene)-di-1,4,8,11-tetraaza-cyclotetradecane) on metastatic tumor-bearing mice (see abstract). Specifically, Uchida et al. teach that “AMD3100, a CXCR4 antagonist, significantly inhibited the
metastasis to the lungs… as well as reducing tumor-induced cachexia,” (emphasis added) (see page 688, right column, first paragraph).
	As evidenced by Sadovsky, cachexia is a wasting syndrome in which fat and muscle are lost, characterized by abnormal fat metabolism (see first paragraph).
	Thus, by virtue of administering AMD3100 to reduce cachexia, one is relieving/ improving fat loss caused by cachexia. 

Conclusion
8.	In conclusion, claims 1-6 are present in the application. Claims 3 and 4 remain withdrawn as directed to a non-elected invention. Claims 1, 2, 5 and 6 are rejected. No claim is presently allowable.
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L COPPINS/Examiner, Art Unit 1628

/CRAIG D RICCI/Primary Examiner, Art Unit 1611